Case: 20-60106     Document: 00516192660         Page: 1    Date Filed: 02/04/2022




                                   REVISED

           United States Court of Appeals
                for the Fifth Circuit                                United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                      February 4, 2022
                                  No. 20-60106                         Lyle W. Cayce
                                                                            Clerk

   United States of America,

                                                           Plaintiff—Appellant,

                                      versus

   Okanlawan O. Norbert,

                                                           Defendant—Appellee.


                  Appeal from the United States District Court
                    for the Southern District of Mississippi
                             USDC No. 3:19-cr-50


   Before Owen, Chief Judge, and Davis, Jones, Smith, Stewart,
   Dennis, Elrod, Southwick, Haynes, Graves, Higginson,
   Costa, Willett, Ho, Duncan, Engelhardt, Oldham, and
   Wilson, Circuit Judges.

   Per Curiam:
         The judgment of the district court is AFFIRMED by an equally
   divided court. Our “judgment [is] not entitled to precedential weight no
   matter what reasoning may have supported it.” Rutledge v. United States, 517
   U.S. 292, 304 (1996).